
	

113 S2899 IS: Responsible Estate Tax Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2899
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reinstate estate and generation-skipping taxes, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Estate Tax
			 Act.2.Modifications
		to estate, gift, and generation-skipping transfer taxes(a)Modification of
			 rates
				(1)In
			 generalSection 2001(c) of the
			 Internal Revenue Code of 1986 is amended by striking the last 2 rows and
			 inserting the following:
					
						
							
								
									Over $750,000 but not over
						$3,500,000$248,300 plus 39 percent of the excess of such amount over
						$750,000.
									
									 Over $3,500,000 but not over
						$10,000,000 $1,320,800 plus 40 percent of the excess of such amount over
						$3,500,000.
									
									 Over $10,000,000 but not over
						$50,000,000$4,245,800 plus 50 percent of the excess of such amount over
						$10,000,000.
									
									 Over $50,000,000$24,245,800 plus 55
						percent of the excess of such amount over
			 $50,000,000.
									
								
							
						.
				(2)Surtax on
			 wealthy estatesSubsection (c) of section 2011(c) of such Code is
			 amended—(A)by inserting before the table the following:(1)In general, and(B)by adding at the end the following new paragraph:
						
							(2)Surtax on
				estates over $500,000,000Notwithstanding paragraph (1), if the
				amount with respect to which the tentative tax to be computed is
			 over
				$500,000,000, the rate of tax otherwise in effect under this
			 subsection with
				respect to the amount in excess of $500,000,000 shall be increased
			 by 10
				percent..(b)Exclusion amount
				(1)Estate taxParagraph (3) of section 2010(c) of the Internal Revenue
		Code of 1986 is amended to read as follows:
					
						(3)Basic exclusion
		  amountFor purposes of this section, the basic exclusion amount
		  is $3,500,000.
						.
		  
				(2)Modification to
		gift tax exclusion amountParagraph (1) of section 2505(a) of the
		Internal Revenue Code of 1986 is amended to read as follows:
					
						(1)the applicable
		  credit amount in effect under section 2010(c) for such calendar year
		  (determined as if the basic exclusion amount in section 2010(c)(2)(A) were
		  $1,000,000), reduced
		  by
						.
				(3)Modifications
		of estate and gift taxes to reflect differences in credit resulting from
		different exclusion amounts
					(A)Estate tax
		adjustmentSection 2001 of the Internal Revenue Code of 1986 is
		amended by adding at the end the following new subsection:
						
							(h)Adjustment To
		  reflect changes in exclusion amount
								(1)In
		  generalIf, with respect to any gift to which subsection (b)(2)
		  applies, the applicable exclusion amount in effect at the time of the
		  decedent’s death is less than such amount in effect at the time such gift is
		  made by the decedent, the amount of tax computed under subsection (b) shall be
		  reduced by the amount of tax which would have been payable under chapter 12 at
		  the time of the gift if the applicable exclusion amount in effect at such time
		  had been the applicable exclusion amount in effect at the time of the
		  decedent's death and the modifications described in subsection (g) had been
		  applicable at the time of such gifts.
								(2)LimitationThe
		  aggregate amount of gifts made in any calendar year to which the reduction
		  under paragraph (1) applies shall not exceed the excess of—
									(A)the applicable
		  exclusion amount in effect for such calendar year, over
									(B)the applicable
		  exclusion amount in effect at the time of the decedent's death.
									(3)Applicable
		  exclusion amountThe term applicable exclusion
		  amount means, with respect to any period, the amount determined under
		  section 2010(c) for such period, except that in the case of any period for
		  which such amount includes the deceased spousal unused exclusion amount (as
		  defined in section 2010(c)(4)), such term shall mean the basic exclusion amount
		  (as defined under section 2010(c)(3), as in effect for such
		  period).
								.
					(B)Gift tax
		adjustmentSection 2502 of such Code is amended by adding at the
		end the following new subsection:
						
							(d)Adjustment To
		  reflect changes in exclusion amount
								(1)In
		  generalIf the taxpayer made a taxable gift in an applicable
		  preceding calendar period, the amount of tax computed under subsection (a)
		  shall be reduced by the amount of tax which would have been payable under
		  chapter 12 for such applicable preceding calendar period if the applicable
		  exclusion amount in effect for such preceding calendar period had been the
		  applicable exclusion amount in effect for the calendar year for which the tax
		  is being computed and the modifications described in subsection (g) had been
		  applicable for such preceding calendar period.
								(2)LimitationThe
		  aggregate amount of gifts made in any applicable preceding calendar period to
		  which the reduction under paragraph (1) applies shall not exceed the excess
		  of—
									(A)the applicable
		  exclusion amount for such preceding calendar period, over
									(B)the applicable
		  exclusion amount for the calendar year for which the tax is being
		  computed.
									(3)Applicable
		  preceding calendar year periodThe term applicable
		  preceding calendar year period means any preceding calendar year period
		  in which the applicable exclusion amount exceeded the applicable exclusion
		  amount for the calendar year for which the tax is being computed.
								(4)Applicable
		  exclusion amountThe term applicable exclusion
		  amount means, with respect to any period, the amount determined under
		  section 2010(c) for such period, except that in the case of any period for
		  which such amount includes the deceased spousal unused exclusion amount (as
		  defined in section 2010(c)(4)), such term shall mean the basic exclusion amount
		  (as defined under section 2010(c)(3), as in effect for such
		  period).
								.
					(c)Effective
		dateThe amendments made by this section shall apply to estates
		of decedents dying, and generation-skipping transfers and gifts made, after
		December 31, 2014.3.Modification of
			 rules for value of certain farm, etc., real property
			(a)In
			 generalParagraph (2) of section 2032A(a) of the Internal Revenue
			 Code of 1986 is amended by striking $750,000 and inserting
			 $3,000,000.
			(b)Inflation
			 adjustmentParagraph (3) of section 2032A(a) of such Code is
			 amended—
				(1)by striking
			 1998 and inserting 2014,
				(2)by striking
			 $750,000 and inserting $3,000,000 in subparagraph
			 (A), and
				(3)by striking
			 calendar year 1997 and inserting calendar year
			 2013 in subparagraph (B).
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2014.
			4.Modification of
			 estate tax rules with respect to land subject to conservation
			 easements
			(a)Modification of
			 exclusion limitationThe table in paragraph (3) of section
			 2031(c) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or thereafter in the last row and inserting through
			 2014, and
				(2)by adding at the
			 end the following row:
					
						
							
								
									2015 and thereafter$2,000,000
									
								
							
						.
				(b)Modification of
			 applicable percentageParagraph (2) of section 2031(c) of the
			 Internal Revenue Code of 1986 is amended by striking 40 percent
			 and inserting 60 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2014.5.Consistent basis reporting between estate and person acquiring property from decedent
			(a)Consistent use of basis
				(1)Property acquired from a decedentSection 1014 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Basis must be consistent with estate tax return
							(1)In generalFor purposes of this section, the value used to determine the basis of any interest in property in
			 the hands of the person acquiring such property shall not exceed the value
			 of such interest as finally determined for purposes of chapter 11.
							(2)Special rule where no final determinationIn any case in which the final value of property has not been determined under chapter 11 and there
			 has been a statement furnished under section 6035(a), the value used to
			 determine the basis of any interest in property in the hands of the person
			 acquiring such property shall not exceed the amount reported on any
			 statement furnished under section 6035(a).
							(3)RegulationsThe Secretary may by regulations provide exceptions to the application of this subsection..
				(2)Property acquired by gifts and transfers in trustSection 1015 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Basis must be consistent gift tax return
							(1)In generalFor purposes of this section, the value used to determine the basis of any interest in property in
			 the hands of the person acquiring such property shall not exceed the value
			 of such interest as finally determined for purposes of chapter 12.
							(2)Special rule where no final determinationIn any case in which the final value of property has not been determined under chapter 12 and there
			 has been a statement furnished under section 6035(b), the value used to
			 determine the basis of any interest in property in the hands of the person
			 acquiring such property shall not exceed the amount reported on any
			 statement furnished under section 6035(b).
							(3)RegulationsThe Secretary may by regulations provide exceptions to the application of this subsection..
				(b)Information reporting
				(1)In generalSubpart A of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 6034A the following new section:
					
						6035.Basis information to persons acquiring property from decedent or by gift
							(a)Information with respect to property acquired from decedents
								(1)In generalThe executor of any estate required to file a return under section 6018(a) shall furnish to the
			 Secretary and to each person acquiring any interest in property included
			 in the decedent's gross estate for Federal estate tax purposes a statement
			 identifying the value of each interest in such property as reported on
			 such return and such other information with respect to such interest as
			 the Secretary may prescribe.
								(2)Statements by beneficiariesEach person required to file a return under section 6018(b) shall furnish to the Secretary and to
			 each other person who holds a legal or beneficial interest in the property
			 to which such return relates a statement identifying the information
			 described in paragraph (1).
								(3)Time for furnishing statement
									(A)In generalEach statement required to be furnished under paragraph (1) or (2) shall be furnished at such time
			 as the Secretary may prescribe, but in no case at a time later than the
			 earlier of—
										(i)the date which is 30 days after the date on which the return under section 6018 was required to be
			 filed (including extensions, if any), or
										(ii)the date which is 30 days after the date such return is filed.
										(B)AdjustmentsIn any case in which there is an adjustment to the information required to be included on a
			 statement filed under paragraph (1) or (2) after such statement has been
			 filed, a supplemental statement under such paragraph shall be filed not
			 later than the date which is 30 days after such adjustment is made.
									(b)Information with respect to property acquired by gift
								(1)In generalEach person making a transfer by gift who is required to file a return under section 6019 with
			 respect to such transfer shall furnish to the Secretary and to each person
			 acquiring any interest in property by reason of such transfer a statement
			 identifying the value of each interest in such property as reported on
			 such return and such other information with respect to such interest as
			 the Secretary may prescribe.
								(2)Time for furnishing statement
									(A)In generalEach statement required to be furnished under paragraph (1) shall be furnished at such time as the
			 Secretary may prescribe, but in no case at a time later than the earlier
			 of—
										(i)the date which is 30 days after the date on which the return under section 6019 was required to be
			 filed (including extensions, if any), or
										(ii)the date which is 30 days after the date such return is filed.
										(B)AdjustmentsIn any case in which there is an adjustment to the information required to be included on a
			 statement filed under paragraph (1) after such statement has been filed, a
			 supplemental statement under such paragraph shall be filed not later than
			 the date which is 30 days after such adjustment is made.
									(c)RegulationsThe Secretary shall prescribe such regulations as necessary to carry out this section, including
			 regulations relating to—
								(1)the application of this section to property with regard to which no estate or gift tax return is
			 required to be filed, and
								(2)situations in which the surviving joint tenant or other recipient may have better information than
			 the executor regarding the basis or fair market value of the property..
				(2)Penalty for failure to file
					(A)ReturnSection 6724(d)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by inserting after subparagraph (C) the following new subparagraph:
						
							(D)any statement required to be filed with the Secretary under section 6035..
					(B)StatementSection 6724(d)(2) of such Code is amended by striking or at the end of subparagraph (GG), by striking the period at the end of subparagraph (HH) and
			 inserting , or, and by inserting after subparagraph (HH) the following new subparagraph:
						
							(II)section 6035 (other than a statement described in paragraph (1)(D))..
					(3)Clerical amendmentThe table of sections for subpart A of part III of subchapter A of chapter 61 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to
			 section 6034A the following new item:
					
						
							Sec. 6035. Basis information to persons acquiring property from decedent or by gift..
				(c)Penalty for inconsistent reporting
				(1)In generalSubsection (b) of section 6662 of the Internal Revenue Code of 1986 is amended by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)Any inconsistent estate or gift basis..
				(2)Inconsistent basis reportingSection 6662 of such Code is amended by adding at the end the following new subsection:
					
						(k)Inconsistent estate or gift basis reportingFor purposes of this section, the term inconsistent estate or gift basis means the portion of the understatement which is attributable to—
							(1)in the case of property acquired from a decedent, a basis determination with respect to such
			 property which is not consistent with the value of such property as
			 determined under section 1014(f), and
							(2)in the case of property acquired by gift, a basis determination with respect to such property which
			 is not consistent with the value of such property as determined under
			 section 1015(f)..
				(d)Effective dateThe amendments made by this section shall apply to transfers for which returns are filed after the
			 date of the enactment of this Act.6.Valuation rules
			 for certain transfers of nonbusiness assets; limitation on minority
			 discounts
			(a)In
			 generalSection 2031 of the Internal Revenue Code of 1986
			 is amended by redesignating
			 subsection
			 (d) as subsection (f) and by inserting after subsection (c) the following
			 new
			 subsections:
				
					(d)Valuation rules
				for certain transfers of nonbusiness assetsFor purposes of this
				chapter and chapter 12—
						(1)In
				generalIn the case of the transfer of any interest in an entity
				other than an interest which is actively traded (within the meaning
			 of section
				1092)—
							(A)the value of any
				nonbusiness assets held by the entity with respect to such interest
			 shall be
				determined as if the transferor had transferred such assets
			 directly to the
				transferee (and no valuation discount shall be allowed with respect
			 to such
				nonbusiness assets), and
							(B)such nonbusiness
				assets shall not be taken into account in determining the value of
			 the interest
				in the entity.
							(2)Nonbusiness
				assetsFor purposes of this subsection—
							(A)In
				generalThe term nonbusiness asset means any asset
				which is not used in the active conduct of 1 or more trades or
				businesses.
							(B)Exception for
				certain passive assetsExcept as provided in subparagraph (C), a
				passive asset shall not be treated for purposes of subparagraph (A)
			 as used in
				the active conduct of a trade or business unless—
								(i)the asset is
				property described in paragraph (1) or (4) of section 1221(a) or is
			 a hedge
				with respect to such property, or
								(ii)the asset is real
				property used in the active conduct of 1 or more real property
			 trades or
				businesses (within the meaning of section 469(c)(7)(C)) in which
			 the transferor
				materially participates and with respect to which the transferor
			 meets the
				requirements of section 469(c)(7)(B)(ii).
								For
				purposes of clause (ii), material participation shall be determined
			 under the
				rules of section 469(h), except that section 469(h)(3) shall be
			 applied without
				regard to the limitation to farming activity.(C)Exception for
				working capitalAny asset (including a passive asset) which is
				held as a part of the reasonably required working capital needs of
			 a trade or
				business shall be treated as used in the active conduct of a trade
			 or
				business.
							(3)Passive
				assetFor purposes of this subsection, the term passive
				asset means any—
							(A)cash or cash
				equivalents,
							(B)except to the
				extent provided by the Secretary, stock in a corporation or any
			 other equity,
				profits, or capital interest in any entity,
							(C)evidence of
				indebtedness, option, forward or futures contract, notional
			 principal contract,
				or derivative,
							(D)asset described in
				clause (iii), (iv), or (v) of section 351(e)(1)(B),
							(E)annuity,
							(F)real property used
				in 1 or more real property trades or businesses (as defined in
			 section
				469(c)(7)(C)),
							(G)asset (other than
				a patent, trademark, or copyright) which produces royalty income,
							(H)commodity,
							(I)collectible
				(within the meaning of section 401(m)), or
							(J)any other asset
				specified in regulations prescribed by the Secretary.
							(4)Look-thru
				rules
							(A)In
				generalIf a nonbusiness asset of an entity consists of a
				10-percent interest in any other entity, this subsection shall be
			 applied by
				disregarding the 10-percent interest and by treating the entity as
			 holding
				directly its ratable share of the assets of the other entity. This
			 subparagraph
				shall be applied successively to any 10-percent interest of such
			 other entity
				in any other entity.
							(B)10-percent
				interestThe term 10-percent interest means—
								(i)in
				the case of an interest in a corporation, ownership of at least 10
			 percent (by
				vote or value) of the stock in such corporation,
								(ii)in the case of an
				interest in a partnership, ownership of at least 10 percent of the
			 capital or
				profits interest in the partnership, and
								(iii)in any other
				case, ownership of at least 10 percent of the beneficial interests
			 in the
				entity.
								(5)Coordination
				with subsection (b)Subsection
				(b) shall apply after the application of this subsection.
						(e)Limitation on
				minority discountsFor purposes of this chapter and chapter 12,
				in the case of the transfer of any interest in an entity other than
			 an interest
				which is actively traded (within the meaning of section 1092), no
			 discount
				shall be allowed by reason of the fact that the transferee does not
			 have
				control of such entity if the transferor, the  transferee,  and
			 members of the family
			 (as defined
				in section 2032A(e)(2)) of the transferor and transferee—(1)have control of such
				entity, or(2)own the majority of the ownership interests (by value) in such entity.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 after the date of the enactment of this Act.
			7.Required minimum
			 10-year term, etc., for grantor retained annuity trusts
			(a)In
			 generalSubsection (b) of
			 section 2702 of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively,
			 and by moving such subparagraphs (as so redesignated) 2 ems to the
			 right;
				(2)by striking
			 For purposes of and inserting the following:
					
						(1)In
				generalFor purposes
				of
						; 
				(3)by striking
			 paragraph (1) or (2) in paragraph (1)(C) (as so redesignated)
			 and inserting subparagraph (A) or (B); and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)Additional
				requirements with respect to grantor retained annuitiesFor
				purposes of subsection (a), in the case of an interest described in
			 paragraph
				(1)(A) (determined without regard to this paragraph) which is
			 retained by the
				transferor, such interest shall be treated as described in such
			 paragraph only
				if—
							(A)the right to
				receive the fixed amounts referred to in such paragraph is for a
			 term of not
				less than 10 years,
							(B)such fixed
				amounts, when determined on an annual basis, do not decrease
			 relative to any
				prior year during the first 10 years of the term referred to in
			 subparagraph
				(A), and
							(C)the remainder
				interest has a value equal to or greater than 10 percent  of the
			 value of the assets transferred to the trust, determined as of the time of
			 the
				transfer.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 made after the date of the enactment of this Act.8.Certain
		transfer tax rules applicable to grantor trusts
			(a)In
		generalSubtitle B of the Internal Revenue Code of 1986 is
		amended by adding at the end the following new chapter:
				
					16Special rules
		  for grantor trusts
						
							Sec. 2901. Application of transfer
			 taxes.
						
						2901.Application
		  of transfer taxes
							(a)In
		  generalIn the case of any portion of a trust to which this
		  section applies—
								(1)the value of the
		  gross estate of the deceased deemed owner of such portion shall include all
		  assets attributable to that portion at the time of the death of such
		  owner,
								(2)any distribution
		  from such portion to one or more beneficiaries during the life of the deemed
		  owner of such portion shall be treated as a transfer by gift for purposes of
		  chapter 12, and
								(3)if
		  at any time during the life of the deemed owner of such portion, such owner
		  ceases to be treated as the owner of such portion under subpart E of part 1 of
		  subchapter J of chapter 1, all assets attributable to such portion at such time
		  shall be treated for purposes of chapter 12 as a transfer by gift made by the
		  deemed owner.
								(b)Portion of
		  trust to which section applies
								This section shall apply to—(1)the portion of a trust
		  with respect to which the grantor is the deemed owner, and(2)the portion of the trust to which a person who is not the grantor is a deemed owner by reason of
			 the rules of subpart E of part 1 of subchapter J of chapter 1, and such
			 deemed owner engages in a sale, exchange, or comparable transaction with
			 the trust that is disregarded for purposes of subtitle A.
								For purposes of paragraph (2), the portion of the trust described with respect to a transaction is
			 the portion of the trust attributable to the property received by the
			 trust in such transaction, including all retained income therefrom,
			 appreciation
		  thereon, and reinvestments thereof, net of the amount of consideration received
		  by the deemed owner in such transaction.(c)ExceptionsThis
		  section shall not apply to—
								(1)any trust that is
		  includible in the gross estate of the deemed owner (without regard to
		  subsection (a)(1)), and
								(2)any other type of
		  trust that the Secretary determines by regulations or other guidance does not
		  have as a significant purpose the avoidance of transfer taxes.
								(d)Deemed owner
		  definedFor purposes of this section, the term deemed
		  owner means any person who is treated as the owner of a portion of a
		  trust under subpart E of part 1 of subchapter J of chapter 1.
							(e)Reduction for
		  taxable gifts to trust made by ownerThe amount to which
		  subsection (a) applies shall be reduced by the value of any transfer by gift by
		  the deemed owner to the trust previously taken into account by the deemed owner
		  under chapter 12.
							(f)Liability for
		  payment of taxAny tax imposed pursuant to subsection (a) shall
		  be a liability of the
		  trust.
							.
			(b)Clerical
		amendmentThe table of chapters for subtitle B of such Code is
		amended by adding at the end the following new item:
				
					
						Chapter 16. special rules for grantor
		  trusts
					
					.
			(c)Effective
		dateThe amendments made by this section shall apply—(1)to trusts
		created on or after the date of the enactment of this Act,(2)to any portion of a trust established before the date of the enactment of this Act which is
			 attributable to a contribution made on or after such date, and(3)to any portion of a trust established before the date of the enactment of this Act to which section
			 2901(a) of the Internal
		Revenue Code of 1986 (as added by subsection (a)) applies by reason of a
			 transaction described in section 2901(b)(2) of such Code on or after such
			 date.
